Citation Nr: 1518682	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include major depressive disorder, posttraumatic stress disorder (PTSD), panic disorder with agoraphobia secondary to PTSD, generalized anxiety disorder, and alcohol dependence.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, LLP


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision which granted service connection for an acquired psychiatric disorder effective January 26, 2010, and a February 2014 rating decision which denied entitlement to TDIU, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's acquired psychiatric disorder most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for an acquired psychiatric disorder have not been. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2011 satisfied the duty to notify provisions with regard to the Veteran's claim for an increased rating for his psychiatric disorder.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained, with one exception.  The RO attempted to obtain records from the Veteran's employer and did not receive information in return.  There is no information in the record showing that the RO formally notified the Veteran that they were unable to obtain the information; however, the Veteran's representative also tried and failed to obtain the same information from the same employer, and informed the RO of their process.  This substantially meets the requirements of the VCAA.

The Veteran also stated at his October 2013 VA examination that he is currently receiving Social Security Disability Insurance (SSDI); however, he stated that he was placed on SSDI "due to his cerebral aneurysm," and did not indicate that his SSDI compensation was in any way related to his current psychiatric disorders.    Therefore, remand for the RO to attempt to obtain these SSDI records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (2010).

VA examinations adequate for adjudication purposes were provided to the Veteran in November 2011 and October 2013 in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his psychiatric disorders in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Acquired Psychiatric Disorder

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's acquired psychiatric disorder is currently assigned a 30 percent disability rating under Diagnostic Code 9434, as Major Depressive Disorder.  38 C.F.R. § 4.130 (2014).  Major Depressive Disorder, and the Veteran's other acquired psychiatric disorders, are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 40 at worst, to 70 at best.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In September 2009, the Veteran had an appointment with his primary care provider.  At the appointment, the doctor noted that the Veteran had multiple stressors in his life, including his wife's brain tumor, his early retirement, his termination of employment due to drinking on the job, and a search for part-time employment.  The doctor also noted that the Veteran had depression, but showed good results with Zoloft.  The doctor observed no suicidal ideation or changes in diet, though stated that talking about his job made him very stressed and he occasionally had difficulty sleeping.  The Veteran also underwent a preventative health screening, where he noted that he had little interest or pleasure in doing things; felt down, depressed, or hopeless; had trouble falling asleep, or sleeping too much; felt bad about himself or that he was a failure or that he let himself or his family down; and moved or spoke so slowly that other people noticed nearly every day.  He also indicated that several days he thought he might be better off dead, or thought about hurting himself.  The doctor noted that the Veteran's responses were suggestive of moderately severe depression.

In May 2010, the Veteran underwent a VA examination for PTSD.  The examination referenced a December 2009 psychological examination at which the Veteran stated that his life was fulfilled, except for his drinking problem and his ongoing struggle to maintain sobriety.  He believed that his ongoing life stressors, including his wife's illness, his aneurism, the illness of his dog, and his in-laws living with him, contributed in large part to the struggle.  The physician diagnosed alcohol dependence and assigned a GAF score of 54.  At the VA examination, the Veteran indicated to the examiner that he needed help medically, and that when he started talking to counsellors, it helped him quite a bit.  The examiner noted that the Veteran had a good relationship with his wife and daughter, and that socially, though he did not go out much due to his wife's illness and financial reasons, his brother-in-law was his best friend, he talked to his brothers on the phone, he had some friends at AA, and his aunt and cousin came to visit weekly.  The Veteran went to AA one to three times a week, played card and board games with his extended family, and did lawn and housework for leisure activities.  The examiner indicated that the Veteran appropriately interacted with others and engaged in social activities, and that he was capable of basic activities of daily living, able to meet family responsibilities, and able to meet work demands and responsibilities.  He also noted that the Veteran did not have an impairment of thought process or communication, delusions or hallucinations, suicidal thought or ideation, memory loss or impairment, or obsessive or ritualistic behavior, and that he was oriented to person, place and time.  The examiner stated that while there were psychiatric symptoms present, they were mild, though frequent.  She assigned a GAF score of 58.

In mental health treatment records from July 2010 to May 2011, the Veteran's physician noted that he had no suicidal or homicidal ideation, and that he had pleasant and cooperative manner, organized thought process, good to adequate attention and concentration, intact memory, and good to fair judgment and insight during his sessions.  The physician assessed GAF scores ranging from 54 to 70, with the scores demonstrating a generally upward trend and a median score of 68.  In May 2011, the Veteran noted he was feeling better, and suggested he may not need to attend individual therapy as frequently.  The Veteran and his physician discussed the possibility of him joining an aftercare group instead.

In August 2011, the Veteran admitted a relapse in his sobriety.  After the relapse in 2011, the Veteran showed no further relapses into alcohol use.

In December 2011, the Veteran underwent a VA examination.  The examiner diagnosed alcohol dependence in early full remission and depressive disorder, not otherwise specified, and assigned a GAF score of 55.  The examiner noted that the Veteran had a long history of drinking, including at work, and had a significant relapse in the past year.  He also indicated that the Veteran had a depressed mood, with loss of interest in activities, mostly due to the fact that his wife could not participate in them with him, social isolation, low energy, and rumination over negative thoughts.  The examiner discussed the Veteran's past history with alcohol addiction, and noted that the Veteran had a Beck Depression Inventory score of 18, which indicates mild depression.  The examiner indicated that the Veteran's symptoms included a depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran attended group therapy, with records from May 2011 to August 2013.  The Veteran was consistently assessed as attentive and engaged, with no evidence of acute clinical risk.  He also frequently made appropriate and supportive comments towards peers in the group.

In April 2013, the Veteran had an individual assessment.  The Veteran's physician noted that he had some depression, but generally an okay mood with some periods of sadness, some decreased enjoyment of things, but no suicidal ideation.  He had tangential thought process that was responsive to redirection, euthymic and full affect, fair insight, improved judgment, and concrete cognition.  The physician assessed a GAF score of 60.

In April 2013, the Veteran underwent a psychological evaluation with J.E.M., Ph.D., a licensed psychologist.  Dr. J.E.M. noted the Veteran's history of trauma in the service and his history with alcohol, and referenced his current participation in AA and a sobriety support group.  Dr. J.E.M. indicated that the Veteran was oriented in all spheres, and stated that the Veteran had panic attacks since the traumatic car accident in service.  He opined that at the time of the examination, the Veteran had them on a daily basis, and that the Veteran would occasionally have to abort plans or excursions midway through due to these panic attacks.  The Veteran indicated that he brought a book with him, because that would calm him, but occasionally he would "have to get out."  Dr. J.E.M. noted that the Veteran had vivid nightmares of the car accident and of people he cared about, and that the Veteran met the criteria for PTSD fully.  He also stated that the Veteran had suicidal ideation but without clear intent or plan.  The doctor opined that the Veteran manifested severe depression with weepy affect and diminished appetite, but had no psychotic signs or symptoms and had appropriate mood and affect.  He also noted that the Veteran had definite indication of lability, with crying spells daily, and that the Veteran wept over the phone during the analysis.

Dr. J.E.M. performed several psychological tests.  For the California Psychological Inventory, the doctor noted that the Veteran's scores are all low and more than two standard deviations below the mean, indicating low self-confidence, an unassuming nature, shyness and unsurety in himself, a dislike for competition, self-doubt, and hesitation in asserting his views and opinions.  The results also indicated that the Veteran was ill at ease in most situations, not very empathic with others, not overly concerned about duties and obligations, and very concerned about health and personal problems.  He was skeptical of others and had difficulty doing his best work in situations with strict rules.  For the Sixteen Personality Factor Test, the Veteran described himself as affected by feelings, emotionally less stable and easily annoyed, and undisciplined at times.  He also noted that he might have the tendency to expedite and disregard rules and described himself as shy, timid, and threat sensitive.  He also tended to be apprehensive, self-blaming, tense, and frustrated.  The Veteran scored 10 out of 10 on the IPAT Anxiety and Depression scales, indicating severe ranges for both, and scored 35 on the Beck Depression Inventory, which is in the severe range.  The Symptom Inventory Checklist indicated that the Veteran had "full blown" PTSD, and in the California Test of Personality, the Veteran's scores were low, in the fifth percentile for self-reliance, the second percentile on worth, and the first percentile for feelings of belonging.  His overall adjustment score was in the tenth percentile.  Dr. J.E.M. concluded that it was his opinion that the Veteran's current psychological condition would significantly affect the Veteran's ability to work.  In a letter from August 2014, Dr. J.E.M. noted that he did not render a GAF at this particular evaluation, but if he had, it would have been close to 40.

In August 2013, the Veteran contacted urgent care in order to receive a medication refill and evaluation.  The Veteran noted that while he had difficulty attending therapy each week because of financial issues, he was sober for two years and considered himself to have a good support system, including a brother who had been sober for some time.  He also denied any suicidal or homicidal ideation.  The physician noted that he was alert and oriented to person, place, time and circumstance, had good mood and euthymic affect, had linear and goal-directed thought processes and an intact memory, and had appropriate insight and judgment.  The physician assessed a GAF score of 60.

Treatment notes from September 2013 indicate that the Veteran's depressive symptoms were in full or near-full remission.  At his psychological assessment, the Veteran was talkative, with tangential and circumstantial thought process that responded to redirection, no apparent suicidal ideations, a good mood and euthymic, full affect, fair insight, good judgment, and concrete cognition.  The Veteran reported feeling better because he received service connection earlier that week, which relieved a financial burden.  The Veteran also admitted to smoking some marijuana once or twice, but otherwise was sober, going to AA meetings regularly, and felt as though his recovery is going well.  He denied significant depressive symptoms, though continued to experience moderate PTSD-like symptoms.  The physician assigned a GAF score of 60.

In October 2013, the Veteran underwent a VA examination.  In it, the examiner diagnosed depressive disorder, not otherwise specified and alcohol dependence, in remission, and assigned a GAF score of 55.  The Veteran reported to the examiner that he experienced a depressed mood for a portion of the day, every day since 2011, with an average severity of 8 out of 10.  While these symptoms remained present, his mood was improved when he got a new dog several months before this evaluation.  The Veteran also described some loss of interest in activities, and expressed interest in engaging in more activities, though he worried about leaving his wife alone.  He visited with his brother at least three times a week, and reported that he and his brother were planning to go to the movies once a week, which he was looking forward to doing.  He denied difficulties eating or with weight changes.  He reported bad sleeping patterns, getting an average of three hours a night.  He also described experiencing fatigue and feeling down on himself since the accident in service.  He reflected on the costs that alcohol had on his life, including the loss of a job.  He denied feelings of hopelessness or helplessness, and reported occasional passive suicidal thoughts, but denied plan or intent.  The examiner indicated that the Veteran's symptoms were best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also noted the Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Veteran described an acute worsening of his depressive symptoms from January to April 2013, but stated that since April, he has seen improvement.

Throughout the appeal period, the Veteran's symptoms are substantially similar to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  The Veteran showed satisfactory function in his consistent and active participation in group therapy, consistent attendance at AA meetings, and generally healthy relationships with friends and family members.  He demonstrated the ability for self-care, including taking time to care for his wife and his dog, and seeking assistance for his substance dependence problems.  He displayed depressed mood and anxiety, along with chronic sleep impairment and mild memory loss, but these did not prevent him from the normal functions of everyday life.  The examination performed by Dr. J.E.M. noted daily panic attacks, but that was not reflected in contemporaneous VA treatment records.  Additionally, the moderate agoraphobia described in the record and discussed in greater detail by Dr. J.E.M. does not appear to affect his daily functioning; the Veteran indicated that he participated in family game nights and was looking forward to going to the movies regularly with his brother.  The Veteran's GAF scores in his treatment records were consistently stable between 55 and 68, indicating a mild to moderate impairment.

The Veteran's symptoms are not more accurately described by the 50 percent criteria of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Though the Veteran occasionally demonstrated circumlocutory speech, treatment records indicated that he was responsive to redirection in conversation.  The Veteran showed no difficulty in understanding complex commands, and did not demonstrate serious impairment to his short- or long-term memory.  His judgment and capacity for abstract thinking were generally found to be fair to good, and while he had slight disturbances to motivation and mood, they did not affect his daily functioning.  The Veteran also showed capacity for stable social relationships with family and friends, and while he occasionally showed a loss of interest or enjoyment in activities, he also showed interest in participation in new activities, such as attending the movies with his brother.  

While Dr. J.E.M. and described the Veteran as having low self-esteem and a number of other social impairments, the tests he performed did not give any indication as to how these issues affected the Veteran's functioning in the world at large; therefore, when assessing the Veteran's ability to function in day-to-day activities, the Board gives more weight to his VA treatment records, which were maintained in conjunction with a prolonged period of treatment and discuss the Veteran's functioning within his community.  Additionally, though Dr. J.E.M. assessed a GAF score of 40, indicating severe symptoms, contemporaneous medical treatments during that time period show GAF scores closer to 55 or 60.  Because these assessments were made in relation to treatment, and were produced in relation to one another over an extended period of time, the Board gives more weight to the GAF scores of the treatment records from that period.

The Board also considered the Veteran's entitlement to a higher 70 or 100 percent disability rating.  There is no indication of occupational and social impairment with deficiencies in most areas or total occupational and social impairment, as would be required by either higher rating.  For most of the appeal period there is no evidence of suicidal ideation; and in the three records that show evidence of suicidal ideation, the first at the beginning of his treatment and the latter two after an admitted period of difficulty, it was without plan or intent and the Veteran indicated that he was improving.   There is no evidence of obsessed rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  Dr. J.E.M. and the 2013 VA examiner both indicated that the Veteran suffered from periods of depression or anxiety every day, but neither indicated that those periods were near-continuous, nor that they affected the Veteran's ability to function independently.  Evidence in the record, from the Veteran's continuous attendance of AA meetings and group therapy sessions to his care of his disabled wife and aging dog indicate that he possessed the ability to function independently throughout the appeal period.   The record also lacks any evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor are there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or his own name.  The evidence as shown above does not show the level social and occupational impairment as contemplated by the 70 or 100 percent schedular evaluations.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's acquired psychiatric disorder are contemplated by the schedular criteria set forth in Diagnostic Code 9434.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected psychiatric disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).   Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


ORDER

An initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include major depressive disorder, posttraumatic stress disorder (PTSD), panic disorder with agoraphobia secondary to PTSD, generalized anxiety disorder, and alcohol dependence is denied.


REMAND

The Veteran filed a claim for TDIU in October 2013.  The claim was also discussed in a September 2013 rating decision, indicating the Veteran had filed a more informal claim prior to that date.  However, the record does not show that the Veteran was notified of the criteria necessary to substantiate the claim, pursuant to the requirements of the VCAA.  The Board remands in order to allow a notification to be sent.

Additionally, the Veteran does not meet the criteria required for TDIU under 38 C.F.R. § 4.16(a), which requires that for a veteran with one service connected disability, that disability must be rated at 60 percent or more.  The Veteran is currently only service connected for one disability, at 30 percent.  However, because the Veteran claims that he is unable to work at least partially due to a service-connected disability, the Board remands a claim of TDIU to the RO under 38 C.F.R. § 4.16(b), which allows claims to be referred to the Director of the Compensation and Pension Service for extraschedular consideration any cases of veterans who are unemployable due to service-connected disabilities but do not meet the criteria under 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him the criteria needed to substantiate a claim for a TDIU.

2. After the above is completed and the Veteran is given adequate time to respond, refer the issue of entitlement to TDIU to the Director, Compensation and Pension Service, for consideration of whether an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) is warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


